Citation Nr: 0400844	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  97-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability (TDIU).

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) and a major depressive disorder, with 
paranoid features, currently evaluated as 50 percent 
disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right forearm and hand evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound amputation of the right index finger 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Newark, New 
Jersey, regional office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied entitlement to 
a TDIU.  

This matter also comes before the Board on appeal from an 
October 1998 rating decision that recharacterized the 
veteran's service connected psychiatric disorder from anxiety 
and depressive reaction disorders to PTSD and a major 
depressive disorder.  That decision also recharacterized 
shell fragment wounds to the right upper extremity to 
separate evaluations for residuals of shell fragment wounds 
to the right forearm and hand, evaluated as 10 percent 
disabling; and residuals of an amputation of the right index 
finger, evaluated as 30 percent disabling.  These new ratings 
were effective from February 27, 1998.  The rating decision 
denied claims for a rating in excess of 50 percent for the 
psychiatric disorder and in excess of 40 percent for the 
shell fragment wounds.  Accordingly, the issues on appeal are 
as listed on the first page of this remand.  

On appeal the veteran has raised issues of entitlement to 
service connection for residuals of coronary artery bypass 
grafting, with an aortic aneurysm, secondary to a post 
traumatic stress disorder, chest shell fragment wound 
residuals and in-service tobacco use.  Service connection is 
also claimed for residuals of scarlet fever, residuals of 
head injury, a retained foreign body in the right arm, and 
for a left foot nerve disorder.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claims.  The 
VCAA and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), essentially 
provide that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which specific portion, if any, of 
the evidence is to be provided by the claimant and which 
specific part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).

As to all the issues on appeal, despite the VCAA having been 
in effect for several years, neither the veteran nor his 
representative were provided adequate notification of the 
VCAA and the effect it had on the current claims.  While a 
review of the record on appeal shows a November 2002 letter 
that sought to aid the veteran in developing claims as 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the letter does not act to provide him with adequate 
notice because it not only addressed issues that were 
unrelated to the current issues on appeal but did not 
adequately notify him who would be responsible for obtaining 
evidence.  Therefore, a remand is required for the RO to 
undertake all necessary actions to insure that the veteran is 
provided adequate notice as provided by 38 U.S.C.A. 
§ 5103(a).  Quartuccio.  

As to all the issues on appeal, on remand, the RO should also 
undertake to obtain and associate with the record all 
outstanding medical evidence.  See 38 U.S.C.A. § 5103A(d).  
Specifically, a review of the record on appeal shows the 
veteran reported, or the record shows, he received treatment 
from the following doctors and/or hospitals: the Brick VA 
outpatient center; the East Orange VA Medical Center(VAMC); 
the Bay Pines VAMC; Saint Michaels Hospital; Jersey Shore 
Hospital; East Orange Hospital; Toms River Community/General 
Hospital; Saint Joseph's Hospital; and Drs. Marvin H. Soalt, 
Kenneth L. Jewel.  However, all of the veteran's treatment 
records from the above locations do not appear in the record.  
Therefore, on remand, the RO needs to obtain and associate 
this evidence with the record.  Id.

As to the veteran's claim for a TDIU, a review of the record 
on appeal reveals an October 2001 statement from his VA 
psychologist opining that "the combination of the veteran's 
PTSD, and his medical problems, render him unemployable."  
On the other hand, the June 2002 VA joints examiner opined 
that the veteran's orthopedic diagnoses alone did not 
significantly impair his employability.  A January 2001 VA 
psychiatric examiner opined that the veteran was not 
unemployable based on his service connected psychiatric 
disorder.  Yet, a February 2001 VA joints examiner opined 
that "any individual of such advanced age, (81 y/o), may not 
be able to obtain or retain substantially gainful employment 
due to his age and not a result of physical deformity."

The ultimate question in a claim for a TDIU is whether the 
veteran, because of his service-connected disorders alone, is 
incapable of performing the physical and mental acts required 
by employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The VCAA 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).

Therefore, on remand, the veteran needs to be scheduled for a 
social and industrial survey to obtain medical opinion 
evidence as to whether his service connected disabilities 
preclude him from securing or following a substantially 
gainful occupation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

As to the veteran's claim for an increased rating for his 
psychiatric disorders, the Board notes that, while at least a 
VA examiner in June 2002 characterized his adverse 
psychiatric symptomatology as "moderate," his Global 
Assessment of Functioning (GAF) scores were 45 (see February 
1998 VA examination), 50 (see January 2001 VA examination), 
and 55 (see June 2002 VA examination).  These GAF scores tend 
to indicate that his psychiatric disorder is manifested by 
more severe adverse symptomatology.  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Revised (DSM IV) (Under DSM IV, a 
GAF score of between 41 and 50 suggest that the veteran has 
"serious symptoms.")  In addition, a review of the record 
on appeal shows the veteran attends weekly psychiatric 
counseling sessions and has problems with, among other 
things, homicidal or suicidal ideation.  Therefore, given the 
conflict in the record as to the current severity of his 
psychiatric disorder, on remand, the veteran should be 
scheduled for another psychiatric examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 U.S.C.A. § 5103A(d).

Lastly, as to the veteran's claim for an increased rating for 
shell fragment wounds to the right upper extremity, the Board 
notes that the procedural history for characterizing and 
rating this disability is as follows: In May 1946, VA granted 
service connection for shell fragment wounds to the right 
hand with compound comminuted fractures of the right first 
and second metacarpals; osteomyelitis of the second 
metacarpal; residuals of an amputation of the right index 
finger, a simple fracture of the right ulna; an injury to the 
left shoulder, a fracture of the first rib on the right side, 
and perforation of the left ear drum and rated the 
disabilities as 50 percent disabling under old Diagnostic 
Codes 3169, 1147, 3574, and 3168, effective May 9, 1946.  

In January 1947, the RO re-characterized the veteran's 
service connected shell fragment wounds to the upper right 
extremity as a penetrating wound to the right hand with 
amputation of the second finger and distal portion of the 
second metacarpal with resultant hand deformity.  That 
disorder was assigned a 30 percent rating under Diagnostic 
Code 5153, effective from January 20, 1947.

In November 1950, the RO re-characterized the veteran's 
service connected shell fragment wounds to the upper right 
extremity as shell fragment wounds to the right hand and 
forearm with amputation of the second finger and healed 
osteomyelitis.  The disorder was assigned a 40 percent rating 
under Diagnostic Code 5309, effective from October 15, 1950.

VA confirmed and continued the above disability rating and 
characterization of the veteran's service connected shell 
fragment wounds until December 1980.  In December 1980, the 
RO dropped the reference to healed osteomyelitis in the 
description of the veteran's service connected disability.  
It continued the 40 percent disability rating by reference to 
Diagnostic Codes 5309-5153-5215.

In July 1982, the RO continued the 40 percent disability 
rating for the shell fragment wounds to the right upper 
extremity but it did so by reference to Diagnostic 
Codes 5309-5133-5215. 

In October 1998, the RO recharacterized the veteran's service 
connected shell fragment wounds to the right upper extremity 
as shell fragment wounds to the right forearm and hand, 
Muscle Group IX, evaluated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5309; and residuals of a 
shell fragment wound amputation of the right index finger 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5153.  These ratings were effective from 
February 27, 1998.  

Controlling laws and regulations provide that a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2003).  

Therefore, on remand, the RO must address the issue of 
whether the 40 percent rating assigned for the shell fragment 
wounds to the right hand and forearm with amputation of the 
second finger and healed osteomyelitis was protected.  Id.  
If so, corrective action needs to be undertaken.

In addition, the RO in adjudicating the claim for an 
increased rating for shell fragment wound injuries to the 
right forearm, hand, and index finger should take into 
account the principle announced in Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  In Esteban, the Court held that 
where the record reflects that the veteran has multiple 
problems due to service-connected disability, it is possible 
to assign "separate and distinct manifestations" from the 
same injury, permitting separate disability ratings.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Moreover, 38 C.F.R. 
§ 4.55 (2003) provides, in relevant part, that compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e).  Furthermore, for muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25 (2003).  38 C.F.R. § 4.55(f). 

Therefore, on remand, the RO needs to reevaluate the 
veteran's claim for an increased rating for the shell 
fragment wounds to the right upper extremity taking into 
account the principle found in Esteban as well as 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.

Furthermore, the Board notes that governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination that takes into 
account the records of prior examinations and treatment.  
Green.  Therefore, given the above development, on remand, 
the veteran should be scheduled for another shell fragment 
wound examination.

In light of the case law, which the Board is legally 
obligated to follow, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio, as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, sending the veteran a letter 
notifying him that he has one year to 
submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the veteran begins the one year 
period.  

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since 1996 for his service connected 
disabilities.  The RO should also inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal, 
including all treatment records of his 
from Toms River Community/General 
Hospital; Saint Joseph's Hospital; and 
Drs. Marvin H. Soalt, Kenneth L. Jewel; 
post-September 2002 treatment records 
from the Brick VA outpatient clinic; post 
December 1998 treatment records from the 
East Orange VAMC; post 1972 treatment 
records from Marvin H. Soalt, D.O., P.A.; 
the Bay Pines Florida VAMC (veteran 
reported he was treated in the 1990's); 
Saint Michaels Hospital (veteran reported 
he was treated in 1992); Jersey Shore 
Hospital (veteran reported he was treated 
in 1995); and East Orange Hospital 
(veteran reported he was treated in 
1996).  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating all evidence 
obtained in connection with the above 
development (to the extent possible), the 
veteran should be afforded a VA social 
and industrial survey to assess his 
employment history and day-to-day 
functioning in light of his service 
connected disorders alone.  A written 
copy of the report should be inserted 
into the claims folder.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The examiner must review the claims 
folder.  All indicated tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  
The examiner is to provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
due to the service connected PTSD and 
major depressive disorder.  The examiner 
should assess the extent of the veteran's 
occupational and social impairment due 
solely to PTSD and major depressive 
disorder symptomatology.  The examiner 
should offer an opinion whether it is at 
least as likely as not that the veteran's 
PTSD alone precludes substantially 
gainful employment.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
The orthopedist must review the claims 
folder.  All indicated tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  
Based on the results of the examination 
and a review of the claims file, the 
examiner is to address the following 
questions:

a.  The Right Forearm:

?	Was there a through-and-through 
injury with muscle damage?

?	Is there loss of forearm power, 
weakness, lowered threshold of 
fatigue, fatigue-pain, 
impairment of coordination, 
and/or uncertainty of forearm 
movement?

?	Is the forearm injury, looking 
at the type of injury (i.e., 
whether the veteran had a 
through and through wound; a 
deep penetrating wound; a 
shattering bone fracture; an 
open comminuted fracture; 
debridement; prolonged 
infection; sloughing of soft 
parts; and/or intermuscular 
binding and scarring), the 
veteran's medical history and 
complaints (i.e., the length of 
the veteran's in-service 
hospitalization; whether there 
were complaints and/or 
treatment for loss of power, 
weakness, lowered threshold of 
fatigue, fatigue-pain, 
impairment of coordination, 
and/or uncertainty of movement 
during this hospitalization; 
and whether he was unable to 
keep up with work 
requirements), and objective 
findings (i.e., whether there 
are entrance and exit scars; 
loss of deep fascia or muscle 
substance; impairment of muscle 
tonus; loss of power; and/or 
lowered threshold of fatigue 
when compared to the sound 
side) most aptly classified as 
"slight," "moderate," 
"moderately severe," or 
"severe"?

b.  The Right Wrist, Hand, and 
Fingers:

?	Was there a through-and-through 
injury with muscle damage?

?	Is there loss of wrist, hand 
and/or finger power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination, and/or 
uncertainty of movement?

?	Is the wrist, hand, and/or 
finger injury, looking at the 
type of injury (i.e., whether 
the veteran had a through and 
through wound; a deep 
penetrating wound; a shattering 
bone fracture; an open 
comminuted fracture; 
debridement; prolonged 
infection; sloughing of soft 
parts; and/or intermuscular 
binding and scarring), the 
veteran's medical history and 
complaints (i.e., the length of 
the veteran's in-service 
hospitalization; whether there 
were complaints and/or 
treatment for loss of power, 
weakness, lowered threshold of 
fatigue, fatigue-pain, 
impairment of coordination, 
and/or uncertainty of movement 
during this hospitalization; 
and whether he was unable to 
keep up with work 
requirements), and objective 
findings (i.e., whether there 
are entrance and exit scars; 
loss of deep fascia or muscle 
substance; impairment of muscle 
tonus; loss of power; and/or 
lowered threshold of fatigue 
when compared to the sound 
side) most aptly classified as 
"slight," "moderate," 
"moderately severe," or 
"severe"?

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  In doing 
so, the RO should re-rate the veteran's 
service-connected disabilities.  As to 
the service connected shell fragment 
wounds to the right upper extremity, such 
reconsideration should take into account 
considerations identified in 38 U.S.C.A. 
§ 110; 38 C.F.R. §§ 3.951(b), 4.55, 4.56, 
and 4.73 and Esteban.  If any benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


